Title: Jefferson Chambers to Thomas Jefferson, 27 August 1819
From: Chambers, Thomas Jefferson
To: Jefferson, Thomas


          
            Dear Sir,
            Winchester Clarke Cty. Ky. August 27th. 1819
          
          Early taught, by my father, to venerate you, now he is taken from me, I solicit a correspondence with you, that I may, by your wisdom and experience, become wise also. I am now at the most critical period of my life, my circumstances are embarrassed, my passions are violent and ungovernable, and without the advice of an intelligent friend, I am, continually liable to be led by them into errors both of thought and action.
          I was born in 1802 in Orange Cty. Va. where I went to a country school, occasionally until 1815 when my father died. My mother, perplexed with affairs and wanting my assistance, neglected to send me to school until two years afterwards when she moved to Kentucky, and sent me to a boarding school one year, but poverty forced her to take me home. I have since supported myself by teaching school. My father was once very wealthy. He possessed lands in this State, which would now sell for upwards of $100,000, but it was taken from him, owing, I beleive, to some defect in his claim. By this means I have been deprived of an education which, since my earliest time, has been the greatest wish of my heart. I cannot expect to receive a great deal of instruction from you at so great a distance, but you can mark out the line of conduct, which will be best for me to pursue in future. As soon as I receive an a answer I will give you an account of my present circumstances. I hope you will excuse the liberty I have taken in writing to you. Yours respectfully
          
            Jefferson Chambers
          
        